J-S08021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 DAKAR HAMPTON,                           :
                                          :
                    Appellant             :        No. 988 WDA 2019

       Appeal from the Judgment of Sentence Entered April 25, 2018
            in the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0010328-2017

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

DISSENTING STATEMENT BY MUSMANNO, J.:               FILED MARCH 20, 2020

      As found by the trial court, Dakar Hampton (“Hampton”) placed his hand

on one of the bicycles being taken inside by doorman of the Fairmont Hotel.

When the doorman stated that “No, you can’t take that[,]” Hampton

immediately released the bicycle. See Trial Court Opinion, 10/28/19, at 2.

After releasing the bicycle, Hampton displayed what appeared to be a firearm,

and, as Hampton walked away, displayed a hand gesture replicating the firing

of a gun at the doorman.        Id.   This evidence establishes, at most, an

attempted robbery, or terroristic threats, and not a robbery. On this basis, I

respectfully dissent from the holding of the majority.